Title: From George Washington to Henry Laurens, 4 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley forge June 4th 1778.
                    
                    I take the liberty to transmit you by Express, the inclosed packet, which just arrived at our advanced post by a flag from Sir Henry Clinton. I also transmit a Copy of a Letter I received from him, of the 30th Ulto and of my answer; likewise Copies of his and Lord Howe’s Letters which came to hand by the present flag. The packet, I presume, contains Acts similar to those sent to me. I have the Honor to be with great respect & esteem Sir your Most Obedt servant
                    
                        Go: Washington
                    
                